                                                




                                            


Exhibit 10.1


SOTHEBY’S NEVADA, INC.
1334 York Avenue
New York, New York 10021










SOTHEBY’S
SECOND AMENDED AND RESTATED
EXECUTIVE SEVERANCE BENEFITS PLAN


























































Effective July 26, 2017










--------------------------------------------------------------------------------


                                                




                                            


TABLE OF CONTENTS
Page
ARTICLE ONE
FOREWORD        1

1.01
Purpose of the Plan    1

1.02
Plan Status    1

ARTICLE TWO
DEFINITIONS    1

2.01
Accounting Firm    1

2.02
Administrator    1

2.03
Base Salary    1

2.04
Bonus Plan    1

2.05
Board    2

2.06
Cause    2

2.07
Change in Control    2

2.08
Chief Executive Officer    3

2.09
Chief Human Resources Officer    3

2.10
CIC Qualifying Termination    3

2.11
Code    3

2.12
Corporation    3

2.13
Director    3

2.14
Disability    3

2.15
Effective Date    3

2.16
Employer    4

2.17
ERISA    4

2.18
Exchange Act    4

2.19
Excise Tax    4

2.20
Exempt Person    4

2.21
Non-CIC Qualifying Termination    4

2.22
Notification Letter    4

2.23
Notice of Termination    4

2.24
Participant    5

2.25
Payment    5

2.26
Person    5

2.27
Plan    5

2.28
Qualifying Termination    5

2.29
Release    5

2.30
Release Consideration Period    5

2.31
Release Revocation Period    5

2.32
Restrictive Covenants    5

2.33
Section 409A    9

2.34
Separation from Service    9

2.35
Severance Benefits    9

2.36
Subsidiary    9

2.37
Target Bonus     9

ARTICLE THREE
ELIGIBILITY AND PARTICIPATION    9

3.01
Eligibility on the Effective Date    9

3.02
Future Eligibility    10

3.03
Exclusive Benefits    10

3.04
End of Participation    10





--------------------------------------------------------------------------------

                                                




                                            


ARTICLE FOUR
SEVERANCE BENEFITS    10

4.01
Release Requirement    10

4.02
Non-CIC Qualifying Termination    11

4.03
CIC Qualifying Termination    12

4.04
409A    13

4.05
Enforcement Costs    15

4.06
280G    15

ARTICLE FIVE
AMENDMENT AND TERMINATION    16

ARTICLE SIX
MISCELLANEOUS    17

6.01
Participant Rights    17

6.02
Administrator Authority    17

6.03
Claims and Appeals Procedure    18

6.04
Reliance on Tables and Reports    21

6.05
Expenses    21

6.06
Disputes    21

6.07
Successors    22

6.08
Construction    23

6.09
References to Other Plans and Programs    23

6.10
Notices    23

6.11
Service of Legal Process    23

6.12
Plan Year    23

6.13
No Duty to Mitigate    23

6.14
Withholding of Taxes    23

6.15
Governing Law    23

6.16
Validity/Severability    24

6.17
Miscellaneous    24

6.18
Source of Payments    24

6.19
Survival of Provisions    24



Appendix    25


Exhibit    26






--------------------------------------------------------------------------------


                                                




                                            


ARTICLE 1
FOREWORD
1.01    Purpose of the Plan. The Corporation considers it essential to the best
interests of its shareholders – (i) to foster the continued employment of key
management personnel in a competitive market; (ii) to provide appropriate
protection that facilitates acting in the interest of shareholders in the event
of a possible or actual change in control of the Corporation; (iii) to align the
Corporation’s severance arrangements with current market practice (in benefits
provided and circumstances covered) under a consistent framework; and (iv) to
protect the Corporation’s confidential information, trade secrets and
relationships with clients. Accordingly, pursuant to the terms of this Plan,
effective February 24, 2016, the Corporation will provide Severance Benefits to
an eligible employee in the event of a Qualifying Termination of the eligible
employee’s employment. This Second Amendment and Restatement of the Plan is
effective July __, 2017, and applies to terminations of employment occurring on
and after that date. No benefits will be provided pursuant to this Plan except
upon the occurrence of a Qualifying Termination. The meaning of capitalized
terms used throughout the Plan is determined under Article Two, except as they
are otherwise defined in the Plan. Severance benefits are subject to “clawback”
to the extent required by applicable laws or listing requirements, and no
provision of this Plan shall exempt any severance benefits from “clawback”.
1.02    Plan Status. The Plan is intended to be a top hat plan for a select
group of management or highly compensated executives for purposes of ERISA, so
that it is subject only to the administration and enforcement provisions of
ERISA.
ARTICLE 2
DEFINITIONS
Where the following words and phrases appear in this Plan with initial capital
letters, they shall have the meaning set forth below, unless a different meaning
is plainly required by the context.
2.01    “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm, in each case with
experience in performing calculations regarding the applicability of Code
Section 280G and of the tax imposed by Code Section 4999, as selected by the
Corporation prior to a Change of Control.
2.02    “Administrator” means the Compensation Committee of the Board. In
connection with Participants who are subordinate to the Chief Executive Officer,
the Chief Executive Officer has authority to act on behalf of the Administrator.
2.03    “Base Salary” means, with respect to a Participant, the Participant’s
annual base salary in effect on the date of the Participant’s Qualifying
Termination.
2.04    “Bonus Plan” means, with respect to a Participant, the Corporation’s
annual incentive plan in which the Participant participates at the time of the
Participant’s Qualifying Termination (but only considering the cash portion of
awards under the annual incentive plan).


1

--------------------------------------------------------------------------------

                                                




                                            


2.05    “Board” means the Board of Directors of the Corporation.
2.06    “Cause” means the following circumstances with respect to a Participant
that lead to the Participant’s Separation from Service:
(a)    conviction of, or entering into a plea of either guilty or nolo
contendere to, any felony;
(b)    fraud, misappropriation or embezzlement with respect to the Employer, or
any other act in connection with the performance of an Employee’s duties which
is materially injurious to the Company;
(c)    refusal to follow the reasonable and lawful directions of the Board or
the Participant’s supervisor;
(d)    substantial failure to perform the Participant’s duties for the Employer,
after the Administrator delivers written demand for substantial performance to
the Participant, which demand specifically identifies the manner in which the
Administrator believes that the Participant has failed to substantially perform
the Participant’s duties and either (i) determines that the failure is not
capable of adequate cure, or (ii) provides the Participant with a reasonable
period of time to cure such failure (and the Participant does not cure the
failure within the period);
(e)    engaging in an act of willful misconduct or gross negligence in
connection with the Employer’s business;
(f)    material breach of the Restrictive Covenants; or
(g)    breach of a material Corporation policy or the Corporation’s Code of
Business Conduct which reasonably would be expected to result in a material
liability to, or have a material adverse effect on the business or financial
condition of, the Corporation or the Employer.
2.07    “Change in Control” means the occurrence of any of the following events:
(a)    any Person, other than an Exempt Person, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, over a period of 12 consecutive months, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then-outstanding securities;
(b)    the consummation of a merger, consolidation or combination that results
in the Corporation’s voting securities representing less than 50% of the
combined voting power of the securities of the Corporation or of the surviving
entity outstanding immediately after such merger, consolidation or combination;
(c)    the individuals who constitute the Board (the “Incumbent Board”) cease
for any reason within any period of 12 consecutive months to constitute at least
a majority of the members of the Board; provided, however, that any individual
becoming a director whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the


2

--------------------------------------------------------------------------------

                                                




                                            


Incumbent Board shall be considered as though the individual were a member of
the Incumbent Board; or
(d)    the sale or disposition by the Corporation of all or substantially all
the Corporation’s assets, other than a sale or disposition to an Exempt Person
or a sale or disposition to an entity of which at least 50% of the voting power
is represented by voting securities of the Corporation.
In all cases, a “Change in Control” shall occur pursuant to any of clauses (a) –
(d) above only if the event also constitutes a change in the effective ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treasury
Regulation section 1.409A-3(i)(5).
2.08    “Chief Executive Officer” means the Chief Executive Officer of the
Corporation.
2.09    “Chief Human Resources Officer” means the Executive Vice President,
Human Resources and Administration or, in the absence of such an officer, the
Chief Executive Officer.
2.10    “CIC Qualifying Termination” means, with respect to a Participant, the
Participant’s Separation from Service initiated by the Employer other than for
Cause during the time period commencing on the effective date of a Change in
Control and continuing until the earlier of (i) the 24-month anniversary of such
date, or (ii) the date of the Participant’s Separation from Service by reason of
Disability or the Participant’s death. In addition, if the Employer initiates
the Participant’s Separation from Service without Cause during the six-month
period ending on the effective date of a Change in Control (A) at the request of
a third party that has taken steps reasonably calculated or intended to effect a
Change in Control, or (B) otherwise in connection with or anticipation of a
Change in Control, then the Participant shall be deemed to incur a CIC
Qualifying Termination on the effective date of the Change in Control.
2.11    “Code” means the Internal Revenue Code of 1986, as amended and the
proposed, temporary and final regulations promulgated thereunder. Reference to
any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.
2.12    “Corporation” means Sotheby’s, a Delaware corporation, or its successor
or assignee (or both, or more than one of each or both).
2.13    “Director” means a member of the Board of Directors of the Corporation.
2.14    “Disability” shall mean, with respect to a Participant, the date on
which the insurer or administrator under the Employer’s program of long-term
disability insurance determines that the Participant is eligible to commence
benefits under such insurance.
2.15    “Effective Date” means the date this Plan was initially effective, i.e.,
February 24, 2016.
2.16    “Employer” means the Corporation and each Subsidiary.
2.17    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection


3

--------------------------------------------------------------------------------

                                                




                                            


of ERISA includes reference to any comparable or succeeding provisions of any
legislation that amends, supplements or replaces such section or subsection.
2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder. Reference to any section or subsection
of the Exchange Act includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.
2.19    “Excise Tax” shall mean, collectively, (i) the tax imposed by Code
Section 4999 by reason of being “contingent on a change in ownership or control”
of the Corporation, within the meaning of Code Section 280G, and (ii) any
similar tax imposed by state or local law, and (iii) any interest or penalties
with respect to any tax described in clause (i) or (ii).
2.20    “Exempt Person” means an employee benefit plan of the Employer or a
trustee or other administrator or fiduciary holding securities under an employee
benefit plan of the Employer.
2.21    “Non-CIC Qualifying Termination” means, with respect to a Participant,
the Participant’s Separation from Service initiated by the Employer other than
for Cause in the absence of a Change in Control or outside of the time periods
specified in Section 2.10 above with respect to a Change in Control; however, in
the case of senior executives who are not officers within the meaning of Section
16 of the Exchange Act the Chief Executive Officer may also specify (by
executing a written document) that a “good reason” Separation from Service
during these periods shall qualify as a Non-CIC Qualifying Termination for one
or more such senior executives, and in this case, “good reason” shall be
determined in accordance with the terms of the written document that is executed
by the Chief Executive Officer and applicable to such senior officer.
2.22    “Notification Letter” means a letter notifying an executive of his or
her eligibility for participation in the Plan that meets the requirements of the
following sentence. An offer-of-employment or promotion letter or other letter
from the Employer shall constitute a “Notification Letter” if it requires that
the executive sign and return the letter – (i) to accept participation in the
Plan as a condition of the executive’s employment; (ii) to agree to the
Restrictive Covenants; (iii) to provide the Employer’s designated representative
with thirty (30) days’ advance written notice of any resignation; and (iv) if
there is any pre-existing right to severance benefits (or similar benefits) from
the Employer or another Group Company, to waive all such benefits in favor of
benefits under this Plan.
2.23    “Notice of Termination” means a written notice of termination of
employment for Cause or Disability given by the Employer to a Participant in the
manner specified in Section 6.10, which states the specific termination
provision in the Plan relied upon for the termination, sets forth in reasonable
detail the facts and circumstances claimed to provide the basis for termination
under the provision so indicated, and specifies the Participant’s date of
termination.
2.24    “Participant” means each individual who has become a Participant
pursuant to Section 3.01 or Section 3.02, and who has not ceased to be a
Participant under Section 3.04.
2.25    “Payment” means any payment or benefit in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) received or to be received by a
Participant or for the


4

--------------------------------------------------------------------------------

                                                




                                            


benefit of a Participant, whether payable under the terms of this Plan or any
other plan, arrangement or agreement with the Employer or an affiliate of the
Employer.
2.26    “Person” means any “person” or “group” as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act.
2.27    “Plan” means this Sotheby’s Executive Severance Benefits Plan, as it may
be amended from time to time, or any successor plan, program or arrangement
thereto.
2.28    “Qualifying Termination” means either a CIC Qualifying Termination or a
Non-CIC Qualifying Termination.
2.29    “Release” means an agreement in which the Participant releases claims in
connection with a termination of the Participant’s employment with the Employer
and re-affirms the Participant’s obligation to observe the terms of the
Restrictive Covenants. The specific terms of the Release for a Participant shall
be based upon the form of release used by the Employer at the time of the
termination of employment, but with final terms determined by the Employer in
accordance with its discretion on a case-by-case basis.
2.30    “Release Consideration Period” means the period of time specified by the
Release, not to exceed forty-five (45) days, during which the affected
Participant is permitted to consider whether or not to sign the Release.
2.31    “Release Revocation Period” means the period of time specified by the
Release, not to exceed seven (7) days (or such longer period as may be required
by applicable law), during which the Participant is permitted to revoke the
signed Release.
2.32    “Restrictive Covenants” means, with respect to a Participant, the
following covenants, and as also set forth in the Exhibit attached to this Plan
(or in the case of executives who are not officers within the meaning of Section
16 of the Exchange Act, such alternative covenants as are authorized by the
Chief Executive Officer and included in a written agreement that is validly
executed on behalf of the Corporation):
(a)    Protection of Confidential Information. The Participant agrees that
during the course of employment with the Group Companies (as defined below), the
Participant has and will come into contact with and learn various forms of
confidential information and trade secrets, which are the property of one or
more Group Companies (as defined below). The Participant agrees that the
Participant shall not either during the period of his or her employment or at
any time thereafter use or disclose to any person or entity, other than to the
Corporation or another employing Group Company, or as authorized by the
Corporation, any “confidential information” as defined in the confidentiality
agreement entered into between the Participant and the Corporation
(“Confidential Information”) belonging to one or more Group Companies, and that
during the Participant’s employment the Participant will continue to comply with
all policies and agreements related to maintaining the confidentiality of the
Confidential Information, including but not limited to the Sotheby’s
Confidentiality Agreement, which is incorporated herein by reference. “Group
Companies” means the group of companies that includes the Corporation and all
holding companies and subsidiaries of the Corporation (and their predecessor and
successor entities). Any member of this group may be referred to individually as
a “Group Company”. The Participant agrees that the


5

--------------------------------------------------------------------------------

                                                




                                            


covenants and agreements given by the Participant in this subsection (a) and in
each of subsections (b), (c) (d) and (e), as qualified by the final paragraph of
this Section 2.32 (together, the “Covenants”) are given in favor of the
Corporation both for itself and as trustee for each Group Company, and that
acting in that capacity, the Corporation shall be entitled to enforce the
benefit of those clauses for any Group Company.
(b)    Non-Compete Period. The Participant acknowledges and agrees that the
Corporation is engaged in a highly competitive business and that by virtue of
the Participant’s position and responsibilities with a Group Company and the
Participant’s access to Confidential Information, engaging in any business which
is directly competitive with any Group Company during the Participant’s
employment with the Group Companies and during the Restricted Period (as defined
below) will cause the Corporation great and irreparable harm. Accordingly,
during the Participant’s employment with the Group Companies and for eighteen
(18) months following the termination of the Participant’s employment with the
Group Companies (the “Restricted Period”), the Participant agrees that the
Participant will not, directly or indirectly, whether on the Participant’s own
behalf or on behalf of, or in conjunction with, any firm, company or person or
other business entity of any kind, or whether as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity, consult for,
become employed by, engaged by or otherwise provide services to, or solicit or
accept any funds, loans or other consideration from (i) Christie’s, Bonhams,
Poly Auctions, China Guardian or Phillips or any affiliate or successor of such
entities in competition with any Group Company, or (ii) any other business
concern that is (or intends to be) in competition with any Restricted Business
(including a business formed or acquired (in any part) during the Restriction
Period). In the Covenants, “Restricted Business” means services of the same type
as, similar to or competitive with services supplied by a Group Company at the
date of the termination of the Participant’s employment. None of the
restrictions in this clause shall prevent the Participant from holding a passive
investment by way of shares or other securities of not more than 5% of the total
issued share capital of any company, whether or not it is listed or dealt in on
a recognized stock exchange, provided the Participant is not actively involved
in the management, strategy development or operational execution of the company.
(c)    Non-Solicitation of Clients. The Participant acknowledges and agrees that
solely by reason of employment by the Group Companies, the Participant has and
will come into contact with a significant number of the Group Companies’ clients
and customers, and their prospective clients and customers, and will have access
to Confidential Information regarding their clients and customers, prospective
clients and customers and related information. During the Participant’s
employment with the Group Companies and during the Restricted Period, the
Participant agrees that the Participant will not, directly or indirectly or
whether on the Participant’s own behalf or on behalf of, or in conjunction with,
any firm, company or person or other business entity of any kind, or whether as
agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity, solicit or entice away or in any manner attempt to persuade any
current client or customer, or prospective client or customer, of any Group
Company to discontinue or diminish his, her or its relationship or prospective
relationship with any Group Company, or otherwise provide business to any
person, corporation, partnership or other business entity of any kind other than
a Group Company.


6

--------------------------------------------------------------------------------

                                                




                                            


(d)    No Hire or Solicitation of Employees. The Participant acknowledges and
agrees that solely as a result of employment with the Group Companies, and in
light of the broad responsibilities of such employment which include working
with other employees of the Group Companies, the Participant has and will come
into contact with and acquire Confidential Information regarding their
respective employees, and will develop relationships with those employees.
Accordingly, during the Participant’s employment with the Group Companies and
during the Restricted Period, the Participant agrees that the Participant will
not directly or indirectly, whether on the Participant’s own behalf or on behalf
of, or in conjunction with, any firm, company or person or other business entity
of any kind, or whether as agent, consultant, director, employee, owner,
partner, shareholder or in any other capacity, hire or solicit, recruit, induce,
entice, influence, or encourage any Restricted Person to leave any Group Company
or become hired by another person, company or entity. In the Covenants,
“Restricted Person” means any employee of any Group Company, or any person who
has left the employment of the Group Companies within the six (6) months
preceding the termination of the Participant’s employment.
(e)    Non-Disparagement. Participant acknowledges and agrees that Participant
will not, either during the period of his or her employment or at any time
thereafter, disparage (or induce or encourage others to disparage) a Group
Company or any of its present directors or executive officers with respect to
any events relating directly or indirectly to Participant's employment with the
Group Companies including, without limitation, criticizing the Group Company’s
business strategy. For the purposes of this Plan and the Release, the term
"disparage" means any comments or statements which would adversely affect in any
manner the business reputation or relationships of Participant or a Group
Company and/or any of its past or present directors, officers, agents, trustees,
subsidiaries or affiliates, administrators, attorneys or employees known to
Participant, as the case may be.
(f)    Remedies. The Participant also acknowledges and agrees that the
Corporation’s remedies at law for a breach of any of the Covenants would be
inadequate and, in recognition of this fact, the Participant agrees that, in the
event of such a breach, in addition to any remedies at law, the Corporation
shall be entitled to obtain (i) equitable relief in the form of specific
performance, temporary or permanent injunction or any other equitable remedy
which may then be available, and the Participant hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction as set
forth herein; and (ii) recovery of all reasonable sums and costs, including
attorneys’ fees, incurred by the Corporation to defend or enforce the Covenants.
(g)    Waiver. The Corporation reserves the right to waive all or any part of
the terms and conditions of the Covenants under appropriate circumstances, in
its sole discretion. Any such waiver must be in writing and signed by the Chief
Executive Officer. No waiver by the Corporation of any breach of the Covenants
shall be a waiver of any preceding or succeeding breach. No waiver by the
Corporation of any right under the Covenants shall be construed as a waiver of
any other right. The Corporation shall not be required to give notice to enforce
strict adherence to all terms of the Covenants.
(h)    Miscellaneous. The Participant agrees that the restrictions in the
Covenants are reasonable and necessary for the protection of the Corporation’s


7

--------------------------------------------------------------------------------

                                                




                                            


legitimate interests. If at any time there is a final determination in
arbitration or temporary or preliminary determination in court pursuant to
Section 6.06(f) that the time period, geographic scope, or any other restriction
contained in the Covenants is unenforceable against the Participant, the
provisions of the Covenants shall not be deemed void but shall be deemed amended
to apply as to such maximum time period, geographic scope and to such other
maximum extent as the arbitrator may determine or indicate to be enforceable. In
the event any provision in the Covenants should be held by an arbitrator or
court to be invalid, illegal or unenforceable in any respect, neither party will
be required to comply with such provision for so long as the provision is held
to be invalid, illegal or unenforceable, but the validity, legality, and
enforceability of the remaining provisions contained in the Covenants shall not
in any way be affected or impaired by the illegality, invalidity or
unenforceability of such provision. The Covenants together with the
Confidentiality Agreement and the Plan constitute a single, integrated written
contract expressing the entire agreement of the parties hereto relative to the
subject matter hereof and represents the complete understanding between the
Corporation and the Participant concerning the subject matter of the Covenants,
and no other promises or agreements concerning the subject matter of the
Covenants shall be binding unless signed by the Corporation’s Chief Executive
Officer or Chief Human Resources Officer and the Participant. The Covenants
supersede and terminate any and all prior agreements or understandings between
the parties, whether oral or written, concerning the subject matter of the
Covenants.
Nothing in subsection (a) or (e) of this Section 2.32 restricts or prohibits a
Participant from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. However, to the maximum extent
permitted by law, Participant is waiving his or her right to receive any
individual monetary relief from the Employer or any Group Company resulting from
such claims or conduct, regardless of whether the Participant or another party
has filed the claims, and in the event the Participant obtains such monetary
relief the Employer will be entitled to an offset for the payments made pursuant
to this Plan. The prior sentence does not limit the Participant’s right to
receive an award from any Regulator that provides awards for providing
information relating to a potential violation of law. The Participant does not
need the prior authorization of the Employer or another Group Company to engage
in conduct protected by this paragraph, and the Participant does not need to
notify the Employer or another Group Company that the Participant has engaged in
such conduct.
2.33     “Section 409A” means Section 409A of the Code and the Department of
Treasury and Internal Revenue Service guidance thereunder.
2.34    “Separation from Service” means “separation from service” from the
affiliated companies as described under Section 409A(a)(2)(A)(i). A Participant
who is both an employee of the affiliated companies and a Director will not have
a Separation from Service until he or she has a Separation from Service with
respect to both his or her employment and his or her Board


8

--------------------------------------------------------------------------------

                                                




                                            


membership. For this purpose, the term “affiliated companies” means the Employer
and any affiliate with which any entity comprising the Employer is treated as a
single employer under Code Section 414(b) or 414(c).
2.35    “Severance Benefits” means the severance pay and the other benefits
payable to a Participant pursuant to Article Four of the Plan.
2.36    “Subsidiary” means any entity in which the Corporation, directly or
indirectly, beneficially owns more than fifty percent (50%) of such entity’s
equity interest by vote and value.
2.37    “Target Bonus” means, with respect to a Participant, the Participant’s
target annual cash incentive under the Bonus Plan for the performance period
containing the date of the Participant’s Qualifying Termination.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
3.01    Eligibility on the Effective Date. Eligibility for the Plan as of the
Effective Date was determined by the Compensation Committee of the Board. The
titles of each Participant in the Plan as of the Effective Date and the
contemplated commencement dates of his or her status as a Participant (but
subject to the requirement to execute and timely return the executive’s
applicable Notification Letter) were listed in an Appendix to the Plan as of the
Effective Date.
3.02    Current Eligibility. Subsequent to the Effective Date, this Section 3.02
governs the eligibility of executives who are not Participants pursuant to
Section 3.01. Under this Section 3.02, each executive who is a United
States-based officer within the meaning of Section 16 of the Exchange Act and
who is a direct report to the Chief Executive Officer shall be eligible for the
Plan and shall become a Participant by executing and returning the Notification
Letter sent to such executive. In addition, the Compensation Committee of the
Board may select for eligibility additional United States-based senior
executives of the Corporation as Participants from time to time. The Chief Human
Resources Officer or Chief Executive Officer will provide notice on behalf of
the Administrator to each such executive of his or her selection for Plan
participation by means of a Notification Letter and in the manner provided by
Section 6.10. Each such executive will become a Participant on the date the
executive signs and properly returns the Notification Letter. The Chief Human
Resources Officer or Chief Executive Officer shall update the Appendix to this
Plan on behalf of the Administrator as additional executives become eligible to
participate from time to time (or to reflect the removal of executives as
Participants in a manner consistent with the terms of the Plan).
3.03    Exclusive Benefits. Any Severance Benefits payable to a Participant
under this Plan will be paid solely in lieu of, and not in addition to, any
severance benefits payable under any offer letter, severance arrangement or
other program or agreement on account of the Participant’s termination of
employment with the Employer. A Participant’s acceptance of participation in
this Plan pursuant to Section 3.01 or 3.02 above shall constitute a waiver by
such Participant of all other rights to severance benefits (or any similar
separation benefits) that the Participant may have or claim with respect to the
Employer (specifically including, but not limited to, the Sotheby’s, Inc.
Severance Plan).


9

--------------------------------------------------------------------------------

                                                




                                            


3.04    End of Participation. An individual shall cease to be a Participant on
the date on which the individual ceases to be an employee of the Employer other
than by a Qualifying Termination or, if earlier, on the date that the
Participant accepts a position that is ineligible for the Plan (including a
localized position outside of the United States). Except as provided in this and
the next sentence, the Compensation Committee of the Board may, by resolution,
discontinue an individual’s status as a Participant; provided, however, that no
such discontinuance shall become effective (i) during the one-year period
following the date on which advance written notice of such discontinuance is
provided to the affected Participant in the manner specified in Section 6.10, or
(ii) during the period beginning on the effective date of a Change in Control
and ending 24 months after the effective date of such Change in Control. In the
event that an individual incurs a Qualifying Termination while still a
Participant, such individual shall remain a Participant until all compensation
and benefits required to be provided to the Participant under the terms of the
Plan on account of such Qualified Termination have been provided.
ARTICLE 4
SEVERANCE BENEFITS
4.01    Release Requirement. A Participant will be eligible for the Severance
Benefits described in Section 4.02 or 4.03 below, as applicable, subject to the
Release requirement specified in this Section 4.01. Within seven (7) days
following the date of the Participant’s Separation from Service, the Corporation
shall provide the Participant with a Release. As a condition of receiving the
Severance Benefits described in Section 4.02 or Section 4.03 below, as
applicable, the Participant must execute and deliver the Release to the
Corporation within the Release Consideration Period, the Release Revocation
Period must expire without revocation of the Release by the Participant, and the
Participant must comply with the Restrictive Covenants set forth in this Plan.
In the event the Participant breaches one or more of such Restrictive Covenants,
the Participant will forfeit any such Severance Benefits that have not been paid
or provided to the Participant and must repay to the Corporation the amount (or
equivalent cash value) of any such Severance Benefits that have been paid to the
Participant, and the Participant will be subject to legal action.
4.02    Non-CIC Qualifying Termination. In the event that a Participant incurs a
Non-CIC Qualifying Termination, the Corporation shall pay or provide to the
Participant the following benefits, subject to the Release requirement specified
in Section 4.01 above.
(a)    Severance Pay. The Corporation shall pay to the Participant an amount
equal to one and one-half (1.5) multiplied by the sum of (A) the Participant’s
Base Salary, and (B) the Participant’s Target Bonus. The amount payable under
this Section 4.02(a) shall be paid to the Participant in equal installments as
salary continuation, pursuant to the Corporation’s standard payroll practices
for the payment of base salary to executives, commencing within sixty (60) days
following the date of the Participant’s Separation from Service (except as
provided in Section 4.04(g) and subject to the requirements of Section 4.04(f))
and continuing for eighteen (18) months after commencement.
(b)    Pro-Rata Bonus for Year of Termination. If, on account of the
Participant’s Non-CIC Qualifying Termination, the Participant forfeits the
Participant’s right to earn a


10

--------------------------------------------------------------------------------

                                                




                                            


payment under the Bonus Plan for the performance period containing the date of
such Non-CIC Qualifying Termination, the Corporation shall pay to the
Participant a lump sum cash payment equal to the amount of the annual cash
incentive payment to which the Participant would have been entitled under the
Bonus Plan for such performance period but for the Participant’s Non-CIC
Qualifying Termination, determined on the basis of actual achievement of the
performance goals applicable under such plan for such performance period (the
“Actual Bonus”), multiplied by a fraction (i) the numerator of which equals the
number of days in such performance period during which the Participant was
employed by the Employer (rounded up to the next highest number of days in the
case of a partial day of employment), and (ii) the denominator of which is the
total number of days in such performance period. This amount shall be paid to
the Participant in a lump sum on the later of (x) the date on which the Actual
Bonus would have been paid to the Participant under such plan but for the
Participant’s termination of employment during such performance period, or (y)
within sixty (60) days following the date of the Participant’s Separation from
Service (except as provided in Section 4.04(f) and subject to the requirements
of Section 4.04(e)).
(c)    COBRA Pay. The Corporation shall pay to the Participant an amount equal
to eighteen (18) times the monthly COBRA charge in effect on the date of the
Participant’s Separation from Service for the type of Employer-provided group
health plan coverage in effect for the Participant (e.g., employee only, family
coverage) on the date of the Participant’s Separation from Service. This amount
shall be paid to the Participant in equal installments along with the scheduled
severance benefit payments as salary continuation pursuant to the Corporation’s
standard payroll practices for the payment of base salary commencing within
sixty (60) days following the date of the Participant’s Separation from Service
(except as provided in Section 4.04(g) and subject to the requirements of
Section 4.04(f)).
(d)    Equity and Long-Term Incentives. Any equity or long-term compensation
grant or award outstanding to the Participant shall be treated as specified by
the terms of the applicable equity or long-term incentive compensation plan
under which the grant or award was made and the applicable award agreement.
4.03    CIC Qualifying Termination. In the event that a Participant incurs a CIC
Qualifying Termination, the Corporation shall pay or provide to the Participant
the following benefits, subject to the Release requirement specified in Section
4.01 above.
(a)    Severance Pay. The Corporation shall pay to the Participant an amount
equal to two (2) multiplied by the sum of (A) the Participant’s Base Salary, and
(B) the Participant’s Target Bonus. This amount shall be paid to the Participant
in a lump sum within sixty (60) days following the date of the Participant’s
Separation from Service (except as provided in Sections 4.04(e) and 4.04(g) and
subject to the requirements of Section 4.04(f)).
(b)    Pro-Rata Target Bonus for Year of Termination. The Corporation shall pay
to the Participant a lump sum cash payment equal to the amount of the target
annual cash incentive payment to which the Participant was entitled under the
Bonus Plan for such performance period, multiplied by a fraction (i) the
numerator of which equals the number of days in such performance period during
which the Participant was employed


11

--------------------------------------------------------------------------------

                                                




                                            


by the Employer (rounded up to the next highest number of days in the case of a
partial day of employment), and (ii) the denominator of which is the total
number of days in such performance period. This amount shall be paid to the
Participant in a lump sum within sixty (60) days following the date of the
Participant’s Separation from Service (except as provided in Section 4.04(f) and
subject to the requirements of Section 4.04(e)).
(c)    COBRA Pay. The Corporation shall pay to the Participant an amount equal
to eighteen (18) times the monthly COBRA charge in effect on the date of the
Participant’s Separation from Service for the type of Employer-provided group
health plan coverage in effect for the Participant (e.g., employee only, family
coverage) on the date of the Participant’s Separation from Service. This amount
shall be paid to the Participant in a lump sum within sixty (60) days following
the date of the Participant’s Separation from Service (except as provided in
Section 4.04(g) and subject to the requirements of Section 4.04(f)).
(d)    Equity and Long-Term Incentives. Any equity or long-term compensation
grant or award outstanding to the Participant shall be treated as specified by
the terms of the applicable equity or long-term incentive compensation plan
under which the grant or award was made and the applicable award agreement.
(e)    Only Incremental Amounts Due. If a Participant becomes entitled to
benefits after already receiving benefits for a Qualifying Termination only the
net additional benefits (if any) shall be provided. In particular, it is
possible that a Participant will incur a Non-CIC Qualifying Termination prior to
the effective date of a Change in Control and become entitled to benefits
pursuant to Section 4.02 on account of such termination of employment and that
the termination of employment will subsequently become a CIC Qualifying
Termination due to the occurrence of a Change in Control subsequent to the date
of the employment termination. In that event, the amounts and benefits to which
the Participant will be entitled under this Section 4.03 upon the occurrence of
the Change in Control will be the incremental amounts and benefits, if any, that
exceed the comparable amounts and benefits to which the Participant became
entitled under Section 4.02. For example, since the COBRA benefit provided to a
Participant under Section 4.03(b) is the same as the COBRA benefit provided to a
Participant under Section 4.02(b), the Participant would receive only the COBRA
subsidy provided under Section 4.02(b); no additional COBRA benefit would be
provided to the Participant under Section 4.03(b).
4.04    Section 409A.
(a)    To the extent necessary to ensure compliance with Section 409A, the
provisions of this Section 4.04 shall govern in all cases over any contrary or
conflicting provision in the Plan. This Section 4.04 is an absolutely
superseding provision of this Plan, meaning that it will apply notwithstanding
other provisions of this Plan that permit or require payment at an earlier time.
(b)    It is the intent of the Corporation that this Plan comply with the
requirements of Section 409A with respect to any nonqualified deferred
compensation subject to Section 409A. The Plan shall be interpreted and
administered to maximize


12

--------------------------------------------------------------------------------

                                                




                                            


the exemptions from Section 409A and, to the extent the Plan provides for
deferred compensation subject to Section 409A, to comply with Section 409A and
to avoid the imposition of tax, interest and/or penalties upon any Participant
under Section 409A.
(c)    The Corporation does not, however, assume any economic burdens associated
with Section 409A. Although the Corporation intends to administer the Plan to
prevent taxation under Section 409A, it does not represent or warrant that the
Plan complies with any provision of federal, state, local, or non-United States
law. The Corporation, the Subsidiaries, and their respective directors,
officers, employees and advisers will not be liable to any Participant (or any
other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant may owe as a result of participation in
the Plan. Neither the Corporation nor the Subsidiaries or affiliates have any
obligation to indemnify or otherwise protect any Participant from any obligation
to pay taxes under Section 409A. However, following the occurrence of a Change
in Control, the Corporation shall exercise its good faith best efforts to
minimize any adverse impact to a Participant with respect to the benefits
payable to the Participant under this Plan (for example, by preserving the
availability of the Section 409A short-term deferral exemption with respect to
such benefits to the extent possible and by avoiding any forfeiture of a
Participant’s benefits or any other non-payment of benefits due under this
Plan).
(d)    The right to a series of payments under the Plan will be treated as a
right to a series of separate payments. In particular, but not by way of
limitation, each installment payment pursuant to Section 4.02(a) is a separate
payment. Each separate payment that is made within 2-½ months following the end
of the year that contains the date of the Participant’s Separation from Service
is intended to be exempt from Section 409A as a short-term deferral within the
meaning of the final regulations under Section 409A. Each separate payment that
is made later than 2-½ months following the end of the year that contains the
date of the Participant’s Separation from Service is intended to be exempt under
the two-times exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the
limitation on the availability of that exception specified in the regulation and
subject to the conditions on the applicability of that exemption. Then, each
separate payment that is made after the two-times exception ceases to be
available shall be subject to delay, as necessary, in accordance with Section
4.04(f) below.
(e)    It is intended that each lump sum payment made pursuant to Section
4.02(b), 4.03(a), and 4.03(b) shall be exempt from Section 409A as a short-term
deferral within the meaning of the final regulations under Section 409A.
(a)    To the extent necessary to comply with Section 409A, in no event may a
Participant, directly or indirectly, designate the taxable year of payment. In
particular, to the extent necessary to comply with Section 409A, because any
payment to a Participant under this Plan is conditioned upon the Participant’s
executing and not revoking a Release, if the designated payment period for such
payment begins in one taxable year and ends in the next taxable year, the
payment will be made in the later taxable year.
(e)    To the extent necessary to comply with Section 409A, references in this
Plan to “termination of employment” or “terminates employment” (and similar
references)


13

--------------------------------------------------------------------------------

                                                




                                            


shall have the same meaning as Separation from Service, and no payment subject
to Section 409A that is payable upon a termination of employment shall be paid
unless and until (and not later than applicable in compliance with Section 409A)
the Participant incurs a Separation from Service. In addition, if the
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) at the time of his or her Separation from Service, any
nonqualified deferred compensation subject to Section 409A that would otherwise
have been payable on account of, and within the first six months following, the
Participant’s Separation from Service, and not by reason of another event under
Section 409A(a)(2)(A), will become payable on the first business day after six
months following the date of the Participant’s Separation from Service or, if
earlier, the date of the Participant’s death (or as otherwise dictated by the
Participant’s election and the nonqualified deferred compensation plan in
accordance with Section 409A, to the extent subject to 409A, or as necessary to
avoid a material modification with respect to deferrals that are grandfathered
and exempt from 409A).
(f)    To the extent that any reimbursement by the Employer to a Participant of
eligible expenses under this Plan constitutes a “deferral of compensation”
within the meaning of Section 409A (a “Reimbursement”) (i) the Participant must
request the Reimbursement (with substantiation of the expense incurred) no later
than 30 days following the date on which the Participant incurs the
corresponding eligible expense; (ii) subject to any shorter time period provided
in any expense reimbursement policy of the Employer or specifically provided
otherwise in this Plan, the Employer shall make the Reimbursement to the
Participant on or before the last day of the calendar year following the
calendar year in which the Participant incurred the eligible expense; (iii) the
Participant’s right to Reimbursement shall not be subject to liquidation or
exchange for another benefit; (iv) the amount eligible for Reimbursement in one
calendar year shall not affect the amount eligible for Reimbursement in any
other calendar year; and (v) except as specifically provided otherwise in this
Plan, the period during which the Participant may incur expenses that are
eligible for Reimbursement is limited to five calendar years following the
calendar year in which the Participant’s Separation from Service occurs.
4.05    Enforcement Costs. All expenses of a Participant incurred in enforcing
the Participant’s rights and/or to recover the Participant’s benefits under this
Article Four that are related to a CIC Qualifying Termination, including but not
limited to, reasonable attorneys’ fees, court costs, arbitration costs, and
other reasonable expenses shall be paid by the Corporation if the Participant
prevails on any substantive issue in such proceeding. The Corporation shall pay
or reimburse the Participant for such fees, costs and expenses, promptly upon
presentment of appropriate documentation, subject to Section 4.04(g).
4.06    Section 280G.
(a)    A Participant shall bear all expense of, and be solely responsible for,
any Excise Tax; provided, however, that any Payment that would constitute a
“parachute payment” within the meaning of Code Section 280G shall be reduced to
the extent necessary so that no portion thereof shall be subject to the Excise
Tax but only if, by reason of such reduction, the net after-tax benefit received
by the Participant shall exceed the net after-tax benefit that would be received
by the Participant if no such reduction was made.


14

--------------------------------------------------------------------------------

                                                




                                            


(b)    The “net after-tax benefit” shall mean (i) the Payments which the
Participant receives or is then entitled to receive from the Employer that would
constitute “parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state and local income and employment taxes
payable by the Participant with respect to the foregoing calculated at the
highest marginal income tax rate for each year in which the foregoing shall be
paid to the Participant (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (iii) the amount of Excise Tax imposed with respect to the payments and
benefits described in (b)(i) above.
(c)    All determinations under this Section 4.06 will be made by an Accounting
Firm. The Accounting Firm shall be required, in part, to evaluate the extent to
which payments are exempt from Section 280G as reasonable compensation for
services rendered before or after the Change in Control. All fees and expenses
of the Accounting Firm shall be paid solely by the Corporation. The Corporation
will direct the Accounting Firm to submit any determination it makes under this
Section 4.06 and detailed supporting calculations to both the Participant and
the Corporation as soon as reasonably practicable following the Change of
Control.
(d)    If the Accounting Firm determines that one or more reductions are
required under this Section 4.06, such Payments shall be reduced in the order
that would provide the Participant with the largest amount of after-tax proceeds
(with such order, to the extent permitted by Code Section 280G and Section 409A
designated by the Participant, or otherwise determined by the Accounting Firm)
to the extent necessary so that no portion thereof shall be subject to the
Excise Tax, and the Corporation shall pay such reduced amount to the
Participant. The Participant shall at any time have the unilateral right to
forfeit any equity award in whole or in part.
(e)    As a result of the uncertainty in the application of Code Section 280G at
the time that the Accounting Firm makes its determinations under this Section
4.06, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed (collectively, the
“overpayments”), or that additional amounts should be paid or distributed to the
Participant (collectively, the “underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Employer or the Participant, which assertion the
Accounting Firm believes has a high probability of success or is otherwise based
on controlling precedent or substantial authority, that an overpayment has been
made, the Participant must repay the overpayment to the Corporation, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Corporation unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority that an
underpayment has occurred, the Accounting Firm will notify the Participant and
the Corporation of that determination and the Corporation will promptly pay the
amount of that underpayment to the Participant without interest.


15

--------------------------------------------------------------------------------

                                                




                                            


(f)    The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 4.06. For purposes of making the calculations
required by this Section 4.06, the Accounting Firm may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.
ARTICLE 5
AMENDMENT AND TERMINATION
Subject to the next sentence, the Compensation Committee of the Board in all
respects (and the Administrator in all respects except Plan eligibility) shall
have the right at any time and from time to time, by instrument in writing, to
amend, modify, alter, or terminate the Plan in whole or in part. Notwithstanding
the foregoing or anything in this Plan to the contrary, the Compensation
Committee of the Board and the Administrator may not amend, modify, alter or
terminate this Plan so as to adversely affect payments or benefits then payable,
or which could become payable, to a Participant under the Plan, except to the
minimum extent required to comply with any applicable law, either (i) during the
one-year period following the date on which advance written notice of such
amendment, modification, alteration or termination is provided to the affected
Participant in the manner specified in Section 6.10, or (ii) during the period
beginning on the effective date of a Change in Control and ending 24 months
after the effective date of such Change in Control.
ARTICLE 6
MISCELLANEOUS
6.01    Participant Rights. Except to the extent required or provided for by
mandatorily imposed law as in effect and applicable hereto from time to time,
neither the establishment of the Plan, nor any modification thereof, nor the
payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, or any officer
or employee thereof, or the Board or the Administrator, except as herein
provided; nor shall any Participant have any legal right, title or interest in
the assets of the Employer, except in the event and to the extent that benefits
may actually be payable to him hereunder. This Plan shall not constitute a
contract of employment nor afford any individual any right to be retained or
continued in the employ of the Employer or in any way limit the right of the
Employer to discharge any of its employees, with or without cause. Participants
have no right to receive any payments or benefits that the Employer is
prohibited by applicable law from making.
6.02    Administrator Authority.
(a)    The Administrator will administer the Plan and have the full authority
and discretion necessary to accomplish that purpose, including, without
limitation, the authority and discretion to:
(i)     resolve all questions relating to the eligibility of Participants;


16

--------------------------------------------------------------------------------

                                                




                                            


(ii)     determine the amount of benefits, if any, payable to Participants under
the Plan and determine the time and manner in which such benefits are to be
paid;
(iii)     engage any administrative, legal, tax, actuarial, accounting,
clerical, or other services it deems appropriate in administering the Plan;
(iv)     construe and interpret the Plan, supply omissions from, correct
deficiencies in and resolve inconsistencies or ambiguities in the language of
the Plan, resolve inconsistencies or ambiguities between the provisions of this
document, and adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan document;
(v)     compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan; and
(vi)     resolve all questions of fact relating to any matter for which it has
administrative responsibility.
(b)    The Administrator shall perform all of the duties and may exercise all of
the powers and discretion that the Administrator deems necessary or appropriate
for the proper administration of the Plan, including, but not limited to,
delegation of any of its duties to one or more authorized officers. All
references to the authority of the Administrator in this Plan shall be read to
include the authority of any party to which the Administrator delegates such
authority.
(c)    Any failure by the Administrator to apply any provisions of this Plan to
any particular situation shall not represent a waiver of the Administrator’s
authority to apply such provisions thereafter. Every interpretation, choice,
determination or other exercise of any power or discretion given either
expressly or by implication to the Administrator shall be final, conclusive and
binding upon all parties having or claiming to have an interest under the Plan
or otherwise directly or indirectly affected by such action, without
restriction, however, on the right of the Administrator to reconsider and
re-determine such action.
(d)    Any decision rendered by the Administrator and any review of such
decision shall be limited to determining whether the decision was so arbitrary
and capricious as to be an abuse of discretion. The Administrator may adopt such
rules and procedures for the administration of the Plan as are consistent with
the terms hereof.
6.03    Claims and Appeals Procedure.
(a)    With respect to any claim for benefits which are provided exclusively
under this Plan, the claim and any related appeal shall be administered pursuant
to subsections (b) through (k) below. With respect to any claim for benefits
which, under the terms of the Plan, are provided under another employee benefit
plan or program maintained by an Employer, the Administrator shall determine any
claim and any related appeal regarding an individual’s eligibility under the
Plan pursuant to subsections (b) through (k) below but the administration of any
other claim and any related appeal with


17

--------------------------------------------------------------------------------

                                                




                                            


respect to such benefits (including the amount of such benefits) shall be
subject to the claims and appeals procedure specified in such other employee
benefit plan or program.
(b)    A Participant or his duly authorized representative (the “claimant”) may
make a claim for benefits under the Plan by filing a written claim with the
Administrator. Determinations of each such claim shall be made as described
below; provided, however, that the claimant and the Administrator may agree to
extended periods of time for making determinations beyond those periods
described below.
(c)    The Administrator will notify a claimant of its decision regarding his
claim within a reasonable period of time, but not later than ninety (90) days
following the date on which the claim is filed, unless special circumstances
require a longer period for processing of the claim and the claimant is notified
in writing of the reasons for an extension of time prior to the end of the
initial ninety (90) day period and the date by which the Administrator expects
to make the final decision. In no event will the Administrator be given an
extension for processing the claim beyond one hundred eighty (180) days after
the date on which the claim is first filed with the Administrator unless
otherwise agreed in writing by the claimant and the Administrator.
(d)    If a claim is denied, the Administrator will notify the claimant of its
decision in writing. Such notification will be written in a manner calculated to
be understood by the claimant and will contain the following information: the
specific reason(s) for the denial; a specific reference to the Plan provision(s)
on which the denial is based; a description of additional information necessary
for the claimant to perfect his claim, if any, and an explanation of why such
material is necessary; and an explanation of the Plan’s claim review procedure
and the applicable time limits under such procedure and a statement as to the
claimant’s right to bring a civil action under ERISA after all of the Plan’s
review procedures have been satisfied.
(e)    The claimant shall have sixty (60) days following receipt of the notice
of denial to file a written request with the Administrator for a review of the
denied claim. The decision by the Administrator with respect to the review must
be given within sixty (60) days after receipt of the request, unless special
circumstances require an extension and the claimant is notified in writing of
the reasons for an extension of time prior to the end of the initial sixty (60)
day period and the date by which the Administrator expects to make the final
decision. In no event will the decision be delayed beyond one hundred twenty
(120) days after receipt of the request for review unless otherwise agreed in
writing by the claimant and the Administrator.
(f)    Every claimant will be provided a reasonable opportunity for a full and
fair review of an adverse determination. A full and fair review means the
following: the claimant will be given the opportunity to submit written
comments, documents, records, etc. with regard to the claim, and the review will
take into account all information submitted by the claimant, regardless of
whether it was reviewed as part of the initial determination; and the claimant
will be provided, upon request and free of charge, with copies of all documents
and information relevant to the claim for benefits.
(g)    The Administrator will notify the claimant of its decision regarding an
appeal of a denied claim in writing. The decision will be written in a manner
calculated


18

--------------------------------------------------------------------------------

                                                




                                            


to be understood by the claimant, and will include: the specific reason(s) for
the denial and adverse determination; a reference to the specific Plan
provisions on which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all information relevant to the claimant’s claim for benefits; and a
statement regarding the claimant’s right to bring a civil action under ERISA.
(h)    If the Administrator fails to follow these procedures consistent with the
requirements of ERISA with respect to any claim, the claimant will be deemed to
have exhausted all administrative remedies under the Plan and will have the
right to bring a civil action under ERISA Section 502(a). This Article XII shall
be interpreted such that the claims procedures applicable under the Plan conform
to the claims review requirements of Part 5, Title I, of ERISA, and the
applicable provisions set forth in Department of Labor regulation section
2560.503-1.
(i)    Before filing any claim or action, the employee, former employee,
Participant, former Participant, or other individual, person, entity,
representative, or group of one or more of the foregoing (collectively, a
“Claimant”) must first fully exhaust all of the Claimant’s actual or potential
rights under the claims procedures of this Section 6.03, including such rights
as the Administrator may choose to provide in connection with novel claims or
issues or in particular situations. For purposes of the prior sentence, any
Claimant that has any claim, issue or matter that implicates in whole or in part
–
(i)     The interpretation of the Plan,
(ii)     The interpretation of any term or condition of the Plan,
(iii)     The interpretation of the Plan (or any of its terms or conditions) in
light of applicable law,
(iv)     Whether the Plan or any term or condition under the Plan has been
validly adopted or put into effect, or
(v)     Any claim, issue or matter deemed similar to any of the foregoing by the
Administrator,
(or two or more of these) shall not be considered to have satisfied the
exhaustion requirement of this Section 6.03(i) unless the Claimant first submits
the claim, issue or matter to the Administrator to be processed pursuant to the
claims procedures of Section 6.03 or to be otherwise considered by the
Administrator, and regardless of whether claims, issues or matters that are not
listed above are of greater significance or relevance. The exhaustion
requirement of this Section 6.03(i) shall apply even if the Administrator has
not previously defined or established specific claims procedures that directly
apply to the submission and consideration of such claim, issue or matter, and in
which case the Administrator (upon notice of the claim, issue or matter) shall
either promptly establish such claims procedures or shall apply (or act by
analogy to) the claims procedures of Section 6.03 that apply to claims for
benefits. Upon review by any court or other tribunal, this exhaustion
requirement is intended to be interpreted to require exhaustion in as many
circumstances as possible (and any steps necessary to effect this intent should
be taken).


19

--------------------------------------------------------------------------------

                                                




                                            


(j)    Any claim or action that is filed in court against or with respect to the
Plan, the Administrator or the Employer must be filed within the applicable time
frame that relates to the claim or action, as follows:
(i)     Claims or actions for Severance Benefits must be filed within two (2)
years of the later of the date the Participant received the Severance Pay
Benefit or the date of the relevant employee’s Separation from Service.
(ii)     For all other claims or actions, the claim or action must be filed
within two (2) years of the date when the Claimant knew or should have known of
the actions or events that gave rise to the claim or action.
Any claim or action filed after the applicable time frame stated above will be
void.
(k)    Any claim or action in connection with the Plan must be filed in the
United States District Court for the Southern District of New York.
6.04    Reliance on Tables and Reports. In administering the Plan, the
Administrator is entitled to the extent permitted by law to rely conclusively
upon all tables, valuations, certificates, opinions and reports which are
furnished by accountants, legal counsel or other experts employed or engaged by
the Administrator. The Administrator will be fully protected in respect of any
action taken or suffered by the Administrator in good faith reliance upon all
such tables, valuations, certificates, reports, opinions or other advice. The
Administrator is also entitled to rely upon any data or information furnished by
the Employer or by a Participant as to any information pertinent to any
calculation or determination to be made under the provisions of the Plan, and,
as a condition to payment of any benefit under the Plan the Administrator may
request a Participant to furnish such information as it deems necessary or
desirable in administering the Plan.
6.05    Expenses. All Plan administration expenses shall be paid by the
Corporation.
6.06    Disputes. Any and all disputes and controversies arising under or in
connection with this Policy, following exhaustion of administrative remedies,
shall be exclusively resolved by expedited binding arbitration conducted by a
single neutral arbitrator with substantial experience regarding ERISA (the
“Arbitrator”) from the Judicial Arbitration and Mediation Services/Endispute,
Inc. (“JAMS”), or its successor, pursuant to the JAMS Employment Arbitration
Rules and Procedures in effect at the time of the dispute (information available
at www.JAMSadr.org), and with the Arbitrator selected as hereinafter provided,
and subject to the following provisions of this Section 6.06 (the parties hereby
agreeing that, in the event that there is a conflict between the provisions of
the applicable rules of JAMS and the provisions of this Plan, the provisions of
this Plan shall control).
(a)    The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by JAMS, and chosen by the
Participant and the Company by each in turn striking a name from the list until
one name remains (with the Company being the first to strike a name). Such
arbitration process shall take place in New York City (the Borough of Manhattan)
in the state of New York. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction.


20

--------------------------------------------------------------------------------

                                                




                                            


(b)    The arbitration shall be determined based solely on the record
established for the appeal described in Section 6.03(f) and (g). The Arbitrator
shall not have the power to add to nor modify any of the terms or conditions of
this Plan. The Arbitrator’s decision shall not go beyond what is necessary for
the interpretation and application of the provision(s) of this Plan in respect
of the issue before the Arbitrator, based upon the appeal record.
(c)    In any such arbitration, the arbitrator will issue a written
award/opinion. The judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The decision of the arbitrator
shall be final and conclusive, and the parties waive the right to trial de novo
or appeal. The Company will pay the arbitrator’s and arbitration fees. Subject
to Section 4.05 in the case of a CIC Qualifying Termination, all other costs and
expenses of arbitration (including fees and disbursements of counsel) shall be
borne by the respective party incurring such costs and expenses, unless the
arbitrator shall award costs and expenses to the prevailing party in such
arbitration.
(d)    The arbitrator shall have the authority to award any remedy or relief
(including equitable remedies and relief) that a court of competent jurisdiction
could order or grant.
(e)    The Participant must bring any dispute in arbitration on an individual
basis only, and not on a class, collective or representative basis and must
waive the right to commence, be a party to, or be an actual or putative class
member of any class, collective, or representative action arising out of or
relating to the Program (“class action waiver”). However, if this class action
waiver is found to be unenforceable, then any claim on a class, collective, or
representative basis shall be filed and adjudicated in a court of competent
jurisdiction, and not in arbitration.
(f)    Notwithstanding this arbitration procedure, the Administrator, the
Corporation or a Participant may apply to any court sitting in the County, City
and State of New York (i) to enforce this agreement to arbitrate, (ii) to seek
injunctive relief so as to maintain the status quo or to enforce the
Participant’s Restrictive Covenants until the arbitration award is rendered or
the dispute is otherwise resolved, or (iii) to confirm any arbitration award.
6.07    Successors.
(a)    This Plan shall bind any successor of or to the Corporation, its assets
or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Corporation would be obligated under this Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Corporation shall
require such successor expressly and unconditionally to assume and agree to
perform the Corporation’s obligations under this Plan, in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.


21

--------------------------------------------------------------------------------

                                                




                                            


(a)    The Plan shall inure to the benefit of and be binding upon and
enforceable by the Corporation and the Participants and their personal and legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees. If a Participant should die after receiving
formal notification of employment termination and such notification states that
the termination would qualify for benefits under this Plan, Plan benefits shall
be paid to the Participant’s beneficiary who is designated by the Participant in
a beneficiary designation form specific to this Plan, provided that the
Participant’s estate signs a Release similar to the form to be signed by the
Participant as a condition of payment of benefits upon the death of the
Participant.
6.08    Construction. In determining the meaning of the Plan, words imparting
the masculine gender shall include the feminine and the singular shall include
the plural, unless the context requires otherwise. Unless otherwise stated,
references to Sections are references to Sections of this Plan. Whenever an
example is provided or the text uses the term “including” followed by a specific
item or items, or there is a passage having similar effect, such passages of the
Policy shall be construed as if the phrase “without limitation” followed such
example or term (or otherwise applied to such passage in a manner that avoids
limits on its breadth of application).
6.09    References to Other Plans and Programs. Each reference in the Plan to
any plan, policy or program, the Plan or document of the Employer or affiliate
of the Employer shall include any amendments or successor provisions thereto
without the necessity of amending the Plan for such changes.
6.10    Notices. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when sent by express U.S. mail or overnight
delivery through a national delivery service (or an international delivery
service in the case of an address outside the U.S.) with signature required.
Notice to the Corporation, the Board or the Administrator shall be directed to
the attention of the Secretary of the Corporation at the address of the
Corporation’s headquarters, and notice to a Participant shall be directed to the
Participant as the most recent personal residence on file with the Corporation.
6.11    Service of Legal Process. Service of legal process may be made upon the
Administrator to the attention of to the attention of the Secretary of the
Corporation at the address of the Corporation’s headquarters.
6.12    Plan Year. The records of the Plan shall be maintained on the basis of
the Corporation’s fiscal year.
6.13    No Duty to Mitigate. The Participant shall not be required to mitigate
the amount of any payment provided pursuant to this Plan, nor shall the amount
of any such payment be reduced by any compensation that the Participant receives
from any other source, except as provided in this Plan.


22

--------------------------------------------------------------------------------

                                                




                                            


6.14    Withholding of Taxes. The Employer may withhold from any amount payable
or benefit provided under this Plan such Federal, state, local, foreign and
other taxes as are required to be withheld pursuant to any applicable law or
regulation.
6.15    Governing Law. Except to the extent that the Plan may be subject to the
provisions of ERISA, the Plan will be construed and enforced according to the
laws of the State of New York, without giving effect to the conflict of laws
principles thereof.
6.16    Validity/Severability. If any provision of this Plan or the application
of any provision to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Plan and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid. To the
extent any provisions held to be invalid or unenforceable cannot be reformed,
such provisions are to be stricken here from and the remainder of this Plan will
be binding on the Parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Plan from the first instance.
6.17    Miscellaneous. No waiver by a Participant or the Employer at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Plan to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Plan.
6.18    Source of Payments. All payments provided under this Plan, other than
payments made pursuant to any Employer employee benefit plan which provides
otherwise, shall be paid in cash from the general funds of the Corporation, and
no special or separate fund shall be required to be established, and no other
segregation of assets required to be made, to assure payment. To the extent that
any person acquires a right to receive payments from the Corporation under this
Plan, such right shall be no greater than the right of an unsecured creditor of
the Corporation.
6.19    Survival of Provisions. Notwithstanding any other provision of this
Plan, the rights and obligations of the Corporation and the Participants under
Article Four and Sections 6.03 and 6.06 through 6.19 will survive any
termination or expiration of this Plan or the termination of the Participant’s
employment for any reason whatsoever.


23

--------------------------------------------------------------------------------

                                                




                                            




APPENDIX

EXECUTIVE SEVERANCE PLAN PARTICIPANTS AS OF AUGUST 10, 2017


EXECUTIVE’S TITLE ON
AUGUST 10, 2017
DATE ELIGIBLE TO PARTICIPATE
Executive Vice President,
Technology and Worldwide Operations
February 24, 2016
Executive Vice President,
Global Compliance Counsel and Head of Government and Regulatory Affairs
February 24, 2016
Executive Vice President,
Chief Administrative Officer
February 24, 2016
Executive Vice President, Chief Financial Officer
March 28, 2016
Executive Vice President, Worldwide
General Counsel
May 6, 2016
Executive Vice President,
Worldwide Director of Communications
May 6, 2016
Managing Director, Europe (formerly Managing Director, SFS)
June 20, 2016
Executive Vice President, Head of Corporate Development and Strategy
February 7, 2017
Chairman, Fine Art Division and Global Business Head
February 7, 2017
Global Managing Director,
Luxury & Lifestyle
March 1, 2017
Executive Vice President, Human Resources and Administration
August 28, 2017
Executive Vice President, Global Head of Business Development
TBD
Managing Director, SFS
TBD
Executive Vice President, Digital Development & Marketing
January 1, 2018
Executive Vice President,
Chief Operating Officer
January 21, 2021







24

--------------------------------------------------------------------------------

                                                




                                            




Exhibit
Executive Severance Plan - Restrictive Covenants
Protection of Confidential Information


Participant agrees that during the course of employment with the Group Companies
(as defined below), Participant has and will come into contact with and learn
various forms of confidential information and trade secrets, which are the
property of one or more Group Companies). Participant agrees that he/she shall
not either during the period of his/her employment or at any time thereafter use
or disclose to any person or entity, other than the Corporation or another
employing Group Company, or as authorized by the Corporation, any “confidential
information” as defined in the confidentiality agreement entered into between
Participant and the Corporation (“Confidential Information”) belonging to one or
more of the Group Companies, and that during Participant’s employment
Participant will continue to comply with all policies and agreements related to
maintaining the confidentiality of Confidential Information, including but not
limited to the Sotheby’s Confidentiality Agreement, which is incorporated herein
by reference.
“Group Companies” means the group of companies that includes the Corporation and
all holding companies and subsidiaries of the Corporation (and their predecessor
and successor entities). Any member of this group may be referred to
individually as a “Group Company”.


Participant agrees that the covenants and agreements given by Participant under
this heading and under each of the following headings, as qualified by the final
paragraph of this Exhibit (together, the “Covenants”) are given in favor of the
Corporation both for itself and as trustee for each Group Company, and that
acting in that capacity, the Corporation shall be entitled to enforce the
benefit of the Covenants for any Group Company.


Non-Compete Period


Participant acknowledges and agrees that the Corporation is engaged in a highly
competitive business and that by virtue of Participant’s position and
responsibilities with a Group Company and Participant’s access to Confidential
Information, engaging in any business which is directly competitive with any
Group Company during Participant’s employment with the Group Companies and
during the Restricted Period (as defined below) will cause the Corporation great
and irreparable harm. Accordingly, during Participant’s employment with the
Group Companies and for eighteen (18) months following the termination of
Participant’s employment with the Group Companies (the “Restricted Period”),
Participant agrees that Participant will not, directly or indirectly, whether on
Participant’s own behalf or on behalf of, or in conjunction with, any firm,
company or person or other business entity of any kind, or whether as agent,
consultant, director, employee, owner, partner, shareholder or in any other
capacity, consult for, become employed by, engaged by or otherwise provide
services to, or solicit or accept any funds, loans or other consideration from
(i) Christie’s, Bonhams, Poly Auctions, China Guardian or Phillips or any
affiliate or successor of such entities in competition with any Group Company,
or (ii) any other business concern that is (or intends to be) in competition
with any Restricted Business including a business formed or acquired (in any
part) during the Restricted Period. In the Covenants, “Restricted Business”
means services of the same type as, similar to or competitive with services
supplied by


25

--------------------------------------------------------------------------------

                                                




                                            


a Group Company at the date of the termination of Participant’s employment. None
of the restrictions in this clause shall prevent Participant from holding a
passive investment by way of shares or other securities of not more than 5% of
the total issued share capital of any company, whether or not it is listed or
dealt in on a recognized stock exchange, provided Participant is not actively
involved in the management, strategy development, or operational execution of
the company.


Non-Solicitation of Clients
Participant acknowledges and agrees that solely by reason of employment by the
Group Companies, Participant has and will come into contact with a significant
number of the Group Companies’ clients and customers, and their prospective
clients and customers, and will have access to Confidential Information
regarding their clients and customers, prospective clients and customers and
related information. During Participant’s employment with the Group Companies
and during the Restricted Period, Participant agrees that Participant will not,
directly or indirectly or whether on Participant’s own behalf or on behalf of,
or in conjunction with, any firm, company or person or other business entity of
any kind, or whether as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity, solicit or entice away or in any manner
attempt to persuade any current client or customer, or prospective client or
customer, of any Group Company to discontinue or diminish his, her or its
relationship or prospective relationship with any Group Company, or otherwise
provide business to any person, corporation, partnership or other business
entity of any kind other than a Group Company.


No Hire or Solicitation of Employees
Participant acknowledges and agrees that solely as a result of employment with
the Group Companies, and in light of the broad responsibilities of such
employment which include working with other employees of the Group Companies,
Participant has and will come into contact with and acquire Confidential
Information regarding their respective employees, and will develop relationships
with those employees. Accordingly, during Participant’s employment with Group
Companies and during the Restricted Period, Participant agrees that Participant
will not directly or indirectly, whether on Participant’s own behalf or on
behalf of, or in conjunction with, any firm, company or person or other business
entity of any kind, or whether as agent, consultant, director, employee, owner,
partner, shareholder or in any other capacity, hire or solicit, recruit, induce,
entice, influence, or encourage any Restricted Person to leave any Group Company
or become hired by another person, company or entity. In the Covenants,
“Restricted Person” means any employee of any Group Company, or any person who
has left the employment of the Group Companies within the six (6) months
preceding the termination of Participant’s employment.
Non-Disparagement
Participant acknowledges and agrees that Participant will not, either during the
period of his or her employment or at any time thereafter, disparage (or induce
or encourage others to disparage) a Group Company or any of its present
directors or executive officers with respect to any events relating directly or
indirectly to Participant's employment with Group Companies including, without
limitation, criticizing the Group Company’s business strategy. For the purposes
of this Plan and the Release, the term "disparage" means any comments or
statements which would adversely affect in any manner the business reputation or
relationships of Participant or a Group Company and/or any of its past or
present directors, officers, agents, trustees, subsidiaries or affiliates,
administrators, attorneys or employees known to Participant, as the case may be.


26

--------------------------------------------------------------------------------

                                                




                                            


Remedies

Participant also acknowledges and agrees that the Corporation’s remedies at law
for a breach of any of the Covenants would be inadequate and, in recognition of
this fact, Participant agrees that, in the event of such a breach, in addition
to any remedies at law, the Corporation shall be entitled to obtain (a)
equitable relief in the form of specific performance, temporary or permanent
injunction or any other equitable remedy which may then be available, and
Participant hereby consents to the issuance thereof forthwith and without bond
by any court of competent jurisdiction as set forth herein; and (b) recovery of
all reasonable sums and costs, including attorneys’ fees, incurred by the
Corporation to defend or enforce the Covenants.
Waiver
The Corporation reserves the right to waive all or any part of the terms and
conditions of the Covenants under appropriate circumstances, in its sole
discretion. Any such waiver must be in writing and signed by the Chief Executive
Officer. No waiver by the Corporation of any breach of the Covenants shall be a
waiver of any preceding or succeeding breach. No waiver by the Corporation of
any right under the Covenants shall be construed as a waiver of any other right.
The Corporation shall not be required to give notice to enforce strict adherence
to all terms of the Covenants.
Miscellaneous
Participant agrees that the restrictions in the Covenants are reasonable and
necessary for the protection of the Corporation’s legitimate interests. If at
any time there is a final determination in arbitration or temporary or
preliminary determination in court that the time period, geographic scope, or
any other restriction contained in the Covenants is unenforceable against
Participant, the provisions of the Covenants shall not be deemed void but shall
be deemed amended to apply as to such maximum time period, geographic scope and
to such other maximum extent as the arbitrator may determine or indicate to be
enforceable.
In the event any provision in the Covenants should be held by an arbitrator or
court to be invalid, illegal or unenforceable in any respect, neither party will
be required to comply with such provision for so long as the provision is held
to be invalid, illegal or unenforceable, but the validity, legality, and
enforceability of the remaining provisions contained in the Covenants shall not
in any way be affected or impaired by the illegality, invalidity or
unenforceability of such provision.
The Covenants together with the Confidentiality Agreement and the Plan
constitute a single, integrated written contract expressing the entire agreement
of the parties hereto relative to the subject matter hereof and represents the
complete understanding between the Corporation and Participant concerning the
subject matter of the Covenants, and no other promises or agreements concerning
the subject matter of the Covenants shall be binding unless signed by the
Corporation’s Chief Executive Officer or Chief Human Resources Officer and
Participant. The Covenants supersede and terminate any and all prior agreements
or understandings between the parties, whether oral or written, concerning the
subject matter of the Covenants.
Protected Whistleblower Rights


27

--------------------------------------------------------------------------------

                                                




                                            


Nothing above under the “Protection of Confidential Information” or
“Non-Disparagement” headings restricts or prohibits a Participant from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law,
Participant is waiving his or her right to receive any individual monetary
relief from any Group Company resulting from such claims or conduct, regardless
of whether the Participant or another party has filed the claims, and in the
event the Participant obtains such monetary relief the Corporation or applicable
Group Company will be entitled to an offset for the payments made pursuant to
this Plan. The prior sentence does not limit the Participant’s right to receive
an award from any Regulator that provides awards for providing information
relating to a potential violation of law. The Participant does not need the
prior authorization of the Corporation or a Group Company to engage in conduct
protected by this paragraph, and the Participant does not need to notify the
Corporation or a Group Company that the Participant has engaged in such conduct.
ACCEPTED AND AGREED TO:


Signed: __________________________________        Date: __________________
Print Name: _______________________________




28